Exhibit 10.138

 

EMPLOYMENT AGREEMENT

Rejji P. Hayes

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is dated as of October 27, 2014 (the
“Effective Date”) by and between ITC Holdings Corp. (the “Company”) and Rejji P.
Hayes (the “Executive”).

 

WHEREAS, the Executive and the Company currently are parties to an employment
agreement dated as of December 21, 2012 governing the terms of the Executive’s
employment with the Company (the “Prior Employment Agreement”);

 

WHEREAS, the Company and the Executive desire to modify certain provisions of
the Prior Employment Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, and intending to be legally bound
hereby, the parties agree as follows:

 

1.              Term of Employment.  Subject to the provisions of Section 7 of
this Agreement, Executive shall be employed by the Company, International
Transmission Company and any of their subsidiaries and/or affiliates that the
Board of Directors of the Company (the “Board”) shall designate (collectively,
the “Employer”) for an initial period commencing on the Effective Date and
ending on October 27, 2016 on the terms and subject to the conditions set forth
in this Agreement; provided, however, that such period of employment shall
automatically be extended for successive one-year periods unless the Employer or
Executive, at least thirty (30) days prior to the end of any such period,
provides written notice to the other party of the intent not to extend such
period of employment for any additional one-year period.  For purposes of this
Agreement, the term “Employment Term” shall mean the period of time during which
Executive is employed by Employer under this Agreement.

 

2.              Position.

 

a.                                      During the Employment Term, Executive
shall serve as the Employer’s Senior Vice President.  In such position,
Executive shall have such duties and authority as the Chief Executive Officer of
the Employer (the “Chief Executive Officer”) determines from time to time.  If
requested, Executive shall also serve as a member of the Board without
additional compensation.

 

b.                                      During the Employment Term, Executive
will devote Executive’s full business time and best efforts to the performance
of Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services either directly or indirectly,
without the prior written consent of the Chief Executive Officer; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Chief Executive Officer, from accepting appointment to or continue to serve on
any board of directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate,

 

--------------------------------------------------------------------------------


 

that such activities do not conflict or interfere with the performance of
Executive’s duties hereunder or conflict with Section 8 of this Agreement.

 

3.              Base Salary.  During the Employment Term, the Employer shall pay
Executive a base salary at the annual rate of $325,000.00, payable in regular
installments in accordance with the Employer’s normal payroll practices. 
Executive’s base salary shall be reviewed annually by the Board and Executive
shall be entitled to such increases in Executive’s base salary, if any, as may
be determined from time to time in the sole discretion of the Board. 
Executive’s annual base salary, as in effect from time to time, is hereinafter
referred to as the “Base Salary”.

 

4.              Annual Bonus.  During the Employment Term, Executive shall be
eligible to earn an annual bonus award in respect of each fiscal year of
Employer (an “Annual Bonus”), payable upon the Employer’s achievement of certain
performance targets established by the Board and after application of any
multipliers approved by the Board, pursuant to the terms of an incentive
compensation plan established by the Board (the “Incentive Plan”).  Executive’s
target Annual Bonus for each fiscal year of Employer shall be that percentage of
the Executive’s Base Salary as the Board may establish from time to time (the
“Target Bonus”), but shall generally be one hundred percent (100%) of
Executive’s Base Salary, plus any multipliers approved by the Board.  The
foregoing notwithstanding, any Annual Bonus to which Executive is entitled shall
be paid no later than two and a half (2-1/2) months after the later of the end
of the fiscal or calendar year in which such Annual Bonus is no longer subject
to a substantial risk of forfeiture (as defined under Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and Internal Revenue
Service (“IRS”) guidance issued thereunder).

 

5.              Employee Benefits and Perquisites; Business Expenses.

 

a.                                      Employee Benefits.  During the
Employment Term, Executive shall be entitled to participate in the Employer’s
employee benefit and retirement plans (the “ITC Plans”) as in effect from time
to time as determined by the Board, which provide certain benefits (collectively
the “Employee Benefits”) to Executive, including the following plans:
(i) welfare benefit plans (including active medical, life, disability, flexible
spending accounts and other related welfare plans); (ii) fringe benefit plans
(including education assistance and adoption assistance); (iii) retiree welfare
benefit plans (medical and life insurance); (iv) qualified and non-qualified
defined benefit and defined contribution plans; and (v) vacation plans (except
that there shall be limitations set on the amount of vacation that Executive may
carry forward from any given calendar year to the next).

 

b.                                      Perquisites. During the Employment Term,
Executive shall also be entitled to receive such perquisites as are generally
provided to executives of the Employer from time to time, as determined by the
Board (or a compensation committee thereof).

 

c.                                       Business Expenses.  During the
Employment Term, reasonable business expenses incurred by Executive in the
performance of Executive’s duties hereunder shall be reimbursed by the Employer
in accordance with the Employer’s policies; provided that such reimbursement
shall in any event occur no later than ninety (90) days after the date on which
an eligible business expense is incurred.

 

2

--------------------------------------------------------------------------------


 

6.              Equity Participation.  Executive’s equity participation in the
Company has been or will be documented pursuant to some or all of the 2003 Stock
Purchase and Option Plan for Key Employees of the Company and its Subsidiaries
and the associated Management Stockholder’s Agreement, the Second Amended and
Restated ITC Holdings Corp. 2006 Long Term Incentive Plan and the associated
Amendment to Management Stockholder’s Agreement, and in one or more Stock
Option, Restricted Stock Award and Sale Participation Agreements associated
therewith, each as executed by the Executive, the Company, and its shareholders,
as applicable (such documents, collectively, the “Equity Documents”).  The
Company and Executive each acknowledges that the terms and conditions of the
aforementioned documents govern Executive’s acquisition, vesting, holding, sale
or other disposition of Executive’s equity in the Company, and Executive’s and
the Company’s rights with respect thereto.

 

7.              Termination.  Executive’s employment hereunder may be terminated
by either party at any time and for any reason, subject to the applicable
provisions of this Section 7; provided that Executive will be required to give
the Employer at least 30 days advance written notice of any resignation of
Executive’s employment; and provided, further, that the Employer will be
required to give Executive at least ten (10) business days advance notice of a
termination of Executive’s employment by the Employer without Cause (other than
in the event of Executive’s Disability) (the “Employer Notice Period”), unless
the Employer provides Executive with a payment equal to the Base Salary that
would otherwise be payable in respect of any portion of the Employer Notice
Period which the Employer elects to waive.  Notwithstanding any other provision
of this Agreement (and except as may otherwise be provided in the Equity
Documents), the provisions of this Section 7 shall exclusively govern
Executive’s rights upon termination of employment with the Employer.

 

a.                                      By the Employer For Cause or By
Executive Resignation Without Good Reason.

 

(i)  Executive’s employment hereunder may be terminated by the Employer for
Cause (as defined below) and shall terminate automatically upon Executive’s
resignation without Good Reason.

 

(ii)  For purposes of this Agreement, “Cause” shall mean (A) Executive’s
continued failure substantially to perform Executive’s duties hereunder (other
than as a result of total or partial incapacity due to physical or mental
illness) for a period of 10 days following written notice by the Employer to
Executive of such failure, (B) dishonesty in the performance of Executive’s
duties hereunder, (C) Executive’s conviction of, or plea of nolo contendere to a
crime constituting (x) a felony under the laws of the United States or any state
thereof or (y) a misdemeanor involving moral turpitude, (D) Executive’s willful
malfeasance or willful misconduct in connection with Executive’s duties
hereunder or any act or omission which is injurious to the financial condition
or business reputation of the Employer or affiliates or (E) Executive’s breach
of the provisions of Sections 8 or 9 of this Agreement.

 

(iii)  If Executive’s employment is terminated by the Employer for Cause or if
Executive resigns without Good Reason (other than due to a Disability, as such
term is defined below), Executive shall be entitled to receive:

 

(A)                                any Base Salary earned through the date of
termination,

 

3

--------------------------------------------------------------------------------


 

payable at such time(s) as the Base Salary would otherwise be payable in
accordance with the normal payroll practices of the Employer;

 

(B)                               any Annual Bonus earned but unpaid as of the
date of termination for any previously completed fiscal year, payable in a lump
sum at such time as such Annual Bonus would normally be paid under the Incentive
Plan as provided in Section 4 hereof;

 

(C)                               reimbursement for any unreimbursed business
expenses properly incurred by Executive through the date of termination, payable
at such time(s) and in accordance with the Employer’s policy prior to the date
of Executive’s termination; provided that such reimbursement shall in any event
occur no later than ninety (90) days after the date on which an eligible
business expense is incurred; and

 

(D)                               such Employee Benefits, if any, as to which
Executive may be entitled under the applicable ITC Plans upon termination of
employment hereunder.

 

The payments and benefits described in clauses (A) through (D) hereof are
referred to, collectively, as the “Accrued Rights”.

 

Following such termination of Executive’s employment by the Employer for Cause
or resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits under this Agreement.

 

b.                                      Disability or Death.

 

(i)  Executive’s employment hereunder shall terminate upon Executive’s death,
and may be terminated by the Employer if Executive experiences a “Disability”
(as such term shall be defined from time to time under Code Section 409A).  Any
question as to the existence of the Disability of Executive as to which
Executive and the Employer cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Employer.  If Executive and the Employer cannot agree as to a qualified
independent physician, each shall appoint such a physician and those two
physicians shall select a third who shall make such determination in writing. 
The determination of Disability made in writing to the Employer and Executive
shall be final and conclusive for all purposes of the Agreement.

 

(ii)  Upon termination of Executive’s employment hereunder for Disability or
death, Executive, Executive’s then spouse, or Executive’s estate (as the case
may be), shall be entitled to receive:

 

(A)                                               the Accrued Rights; and

 

(B)                                                a pro rata portion of the
Target Bonus (calculated based on the number of days Executive was employed
hereunder during the calendar

 

4

--------------------------------------------------------------------------------


 

year in which the date of such termination of employment occurs, relative to the
applicable full calendar year), payable in a lump sum within fifteen (15)
business days after the date of such termination of employment.

 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits under this Agreement.

 

c.                                       By the Employer Without Cause or by
Executive Resignation for Good Reason.

 

(i)  Executive’s employment hereunder may be terminated (A) by the Employer
without Cause (which shall not include Executive’s termination of employment due
to death or Disability), or (B) or by Executive for Good Reason (as defined
below).

 

(ii)  For purposes of this Agreement, “Good Reason” shall mean (A) a greater
than 10% reduction in the total value of Executive’s Base Salary, Target Bonus,
and Employee Benefits, or (B) Executive’s job responsibility and authority are
substantially diminished; and provided, further, that “Good Reason” shall cease
to exist for an event unless:

 

(C)                         no later than the 60th day following the initial
existence of such Good Reason condition, Executive has given the Employer
written notice thereof ;

 

(D)                         the Employer is afforded a period of thirty (30)
days to remedy the condition; and

 

(E)                          in the absence of any such remedy, the Executive
terminates employment within one hundred eighty (180) days following the end of
the cure period described in (D) above.

 

(iii)  If Executive’s employment is terminated by the Employer without Cause
(other than by reason of Executive’s death or Disability) or by Executive for
Good Reason, subject to Executive’s execution of a release of all claims against
Employer as provided in Section 7(e)(ii), Executive shall be entitled to
receive:

 

(A)                               the Accrued Rights;

 

(B)                               a pro rata portion of the Target Bonus
(calculated based on the number of days Executive was employed hereunder during
the calendar year in which the date of such termination of employment occurs,
relative to the applicable full calendar year), payable based upon the
Employer’s actual achievement of the performance targets for such year as
determined under and at the time that such an Annual Bonus (if any) would
normally be paid as set forth in Section 4 hereof;

 

(C)                               one or both of the following series of
payments:

 

5

--------------------------------------------------------------------------------


 

(I) continued payment in substantially equal installments and in accordance with
the normal payroll practices of Employer, for a period of two (2) years
following the date of termination of Executive’s employment hereunder (the
“Severance Period”), of Executive’s annual rate of Base Salary as in effect
immediately prior to such termination; and

 

(II) in the event that Executive’s employment is terminated hereunder within a
period beginning six (6) months before and ending two (2) years after a Change
in Control occurs, Executive shall receive the following additional amount: an
amount equal to two (2) times the average of each of the Annual Bonuses that
were payable to Executive (including any portion of any such Annual Bonus the
receipt of which Executive elected to defer) for the three fiscal years
immediately preceding the fiscal year in which Executive’s employment
terminates, payable in substantially equal installments and in accordance with
the normal payroll practices of Employer, over the period during which the
Executive’s Base Salary will continue to be paid pursuant to the foregoing
provisions of this Section 7(c)(iii)(C) (or, if applicable, over the remaining
period during which such Base Salary payments will be made, in the event the
Executive’s termination occurs within the six (6) month period before any such
Change in Control occurs, beginning with the first payment due thirty (30) days
after the Change in Control occurs);

 

(D)                                         continued provision of those
applicable Employee Benefits that are medical, dental and vision benefits which
are required to be made available by the Employer pursuant to the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”); provided that all applicable COBRA
coverage rules must be followed by Executive in order to continue such
coverage(s) (including Executive’s timely payment of the entire applicable COBRA
premium to the Plan Administrator), or the coverage(s) will be terminated.  The
Employer agrees to reimburse Executive for a portion of his applicable COBRA
premium costs during that period ending on the earlier of (I) the date Executive
is eligible (even if he does not enroll) for coverage under another
employer-sponsored group health plan in connection with other employment
obtained after Executive’s termination hereunder; or (II) eighteen (18) months
after the date of termination of Executive’s employment hereunder.  The
Employer’s COBRA reimbursement amount shall be paid to Executive each payroll
period (in accordance with the normal payroll practices of Employer, but subject
to any applicable limitations on payments to a “specified employee” within the
meaning of Code Section 409A, as set forth below) as a taxable amount equal to
the sum of (III) the Employer’s portion of the premium payments due with

 

6

--------------------------------------------------------------------------------


 

respect to other executives with the same coverage(s) for such payroll period,
plus (IV) such additional amount as is required to pay any income and/or payroll
taxes due on the sum of the premium payment and the additional tax gross-up
payment (as determined by the Employer’s independent accountants, assuming that
the Executive pays income taxes at the highest applicable marginal rates for the
calendar year in which such payments are to be made); and

 

(E)                                outplacement services of a duration of up to
two (2) years from the date of termination (or until such earlier date on which
Executive obtains other employment), and at a level commensurate with
Executive’s former position with the Employer, and by a provider as determined
by the Employer in good faith.

 

The foregoing notwithstanding, in the event Executive is a “specified employee”
within the meaning of Code Section 409A and in accordance with the involuntary
“separation pay plan” exception under the Code Section 409A regulations, the
total of all amounts paid to Executive pursuant to Sections 7(c)(iii)(C) and
(D) hereof (and any other amount payable pursuant to this Section 7(c)(iii) that
constitutes a payment under a “nonqualified deferred compensation plan” within
the meaning of Code Section 409A) within the first six (6) months following such
termination pursuant to this subsection shall not exceed two times the lesser of
(I) the sum of the Executive’s annualized compensation based upon the annual
rate of pay for services provided to the Employer for the calendar year
preceding the calendar year in which the termination occurs (adjusted for any
increase during that year that was expected to continue indefinitely, if the
Executive had not terminated), or (II) the Code Section 401(a)(17) limit on
compensation for the calendar year in which the Executive terminates.  To the
extent a portion of any such amount exceeds such limitation, the payment shall
not commence until the first business day following the date that is six months
after the date of termination of Executive’s employment hereunder (the period
during which such payments may be limited under Code Section 409A, the “409A
Period”), at which time Employer shall (III) pay to Executive, in one lump sum,
an amount equal to all such amounts that would otherwise have been payable
during the 409A Period, and (IV) thereafter continue to pay the remaining unpaid
portion of any such amounts in accordance with the normal payroll practices of
Employer, at the time or through the end of the period(s) otherwise provided
above in this subsection.

 

Following Executive’s termination of employment by the Employer without Cause
(other than by reason of Executive’s death or Disability) or by Executive for
Good Reason, except as set forth in this Section 7(c)(iii), Executive shall have
no further rights to any compensation or any other benefits under this
Agreement.

 

d.                                      Notice of Termination.  Any purported
termination of employment by the Employer or by Executive (other than due to
Executive’s death) shall be communicated by written Notice of Termination to the
other party hereto in accordance with Section 12(h) hereof.  For purposes of
this Agreement, a “Notice of Termination” shall mean a notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of employment under the provision so indicated.

 

7

--------------------------------------------------------------------------------


 

e.                                       Board/Committee Resignation; Execution
of Release of all Claims.

 

(i)  Upon termination of Executive’s employment for any reason, Executive agrees
to resign, as of the date of such termination and to the extent applicable, from
the Board (and any committees thereof) and the board of directors (and any
committees thereof) of any of the Company’s affiliates.

 

(ii)  Upon termination of Executive’s employment for any reason, Executive
agrees to execute a release (the “Release”) of all claims against the Company,
its subsidiaries, affiliates, shareholders, directors, officers, employees, and
agents, substantially in a form to be provided to Executive by Employer at such
time.  Notwithstanding anything set forth in this Agreement to the contrary,
upon termination of Executive’s employment for any reason, Executive shall not
receive any payments or benefits to which Executive may be entitled hereunder
(other than those which by law cannot be subject to the execution of a release):
(A) if Executive does not execute or otherwise revokes such Release; or (B) in
the event Executive does execute the Release, until eight (8) days after the
date Executive executes such Release (or until such other later date after which
applicable law may provide that Executive cannot revoke such Release).  Subject
to the foregoing, if by no later than forty-five (45) days after the date of
termination of Executive’s employment for any reason hereunder, Executive has
(C) not executed or has otherwise revoked such Release, or (D) Executive has
executed the Release but the applicable revocation period referred to in the
preceding sentence has not lapsed, then Executive shall in either case totally
forfeit all payments and benefits to which Executive may be entitled under this
Agreement (other than those which by law cannot be subject to the execution of a
release), but this Agreement shall otherwise remain in full force and effect. 
In the event that prior to the end of such forty-five (45) day period, Executive
has properly executed such Release, has not revoked the Release, and the
applicable revocation period for the Release has lapsed, the payments and
benefits due to Executive hereunder shall commence being paid or provided with
the next scheduled payment date following the end of such revocation period;
provided all payments that would otherwise have become due prior to such date
shall be accumulated and paid when the first payment is made hereunder.  The
foregoing notwithstanding, in the event the forty-five (45) day period referred
to in this subsection begins in one taxable year of the Executive and ends in a
second taxable year, any payments and benefits due to Executive hereunder (to
the extent required to be restricted under Code Section 409A and IRS guidance
issued thereunder) shall commence being paid or provided with the first
scheduled payment date on or after the beginning of such second taxable year.

 

8.              Non-Competition.

 

a.                                      Executive acknowledges and recognizes
the highly competitive nature of the businesses of the Employer and its
affiliates and accordingly agrees as follows:

 

(i)  During the Employment Term and (x) in the event of a termination of
Executive’s employment without Cause by Employer (other than due to Executive’s
Disability) or for Good Reason by Executive, at all times during the Severance
Period, or (y) in the event of any termination of Executive’s employment for
Cause by Employer, due to Executive’s Disability or otherwise without Good
Reason by Executive, for a period of one year following the date Executive
ceases to be employed by the Employer (in either case, the “Restricted Period”),
Executive will not, whether on Executive’s own behalf or on behalf of or in

 

8

--------------------------------------------------------------------------------


 

conjunction with any person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise whatsoever
(“Person”), directly or indirectly solicit or assist in soliciting in
competition with the Employer, the business of any customer or prospective
customer:

 

(A)                                               with whom Executive had
personal contact or dealings on behalf of the Employer during the one-year
period preceding Executive’s termination of employment;

 

(B)                                               with whom employees reporting
to Executive have had personal contact or dealings on behalf of the Employer
during the one year immediately preceding Executive’s termination of employment;
or

 

(C)                                               for whom Executive had direct
or indirect responsibility during the one year immediately preceding Executive’s
termination of employment.

 

(ii)  During the Restricted Period, Executive will not directly or indirectly:

 

(A)                                               engage in any business that
competes with the business of the Employer or its affiliates (including, without
limitation, businesses which the Employer or its affiliates have specific plans
to conduct in the future and as to which Executive is aware of such planning) in
any geographical area that is within 100 miles of any geographical area where
the Employer or its affiliates manufactures, produces, sells, leases, rents,
licenses or otherwise provides its products or services (a “Competitive
Business”);

 

(B)                                               enter the employ of, or render
any services to, any Person (or any division or controlled or controlling
affiliate of any Person) who or which engages in a Competitive Business;

 

(C)                                               acquire a financial interest
in, or otherwise become actively involved with, any Competitive Business,
directly or indirectly, as an individual, partner, shareholder, officer,
director, principal, agent, trustee or consultant; or

 

(D)                                               interfere with, or attempt to
interfere with, business relationships (whether formed before, on or after the
date of this Agreement) between the Employer or any of its affiliates and
customers, clients, suppliers, partners, members or investors of the Employer or
its affiliates.

 

(iii)  Notwithstanding anything to the contrary in this Agreement, Executive
may, directly or indirectly own, solely as an investment, securities of any
Person engaged in the business of the Employer or its affiliates which are
publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (A) is not a controlling person of, or a
member of a group which controls, such person and (B) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

 

9

--------------------------------------------------------------------------------


 

(iv)  During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any Person, directly or
indirectly:

 

(A)                                         solicit or encourage any employee of
the Employer or its affiliates to leave the employment of the Employer or its
affiliates; or

 

(B)                                         hire any such employee who was
employed by the Employer or its affiliates as of the date of Executive’s
termination of employment with the Employer or who left the employment of the
Employer or its affiliates coincident with, or within one year prior to or
after, the termination of Executive’s employment with the Employer.

 

(v)  During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Employer or its affiliates any
consultant then under contract with the Employer or its affiliates.

 

b.                                      It is expressly understood and agreed
that although Executive and the Employer consider the restrictions contained in
this Section 8 to be reasonable, if a final judicial determination is made by a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Agreement is an unenforceable restriction against
Executive, the provisions of this Agreement shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable.  Alternatively, if any court of competent jurisdiction finds that
any restriction contained in this Agreement is unenforceable, and such
restriction cannot be amended so as to make it enforceable, such finding shall
not affect the enforceability of any of the other restrictions contained herein.

 

9.              Confidentiality.

 

a.                                      Executive will not at any time (whether
during or after Executive’s employment with the Employer) (i) retain or use for
the benefit, purposes or account of Executive or any other Person; or
(ii) disclose, divulge, reveal, communicate, share, transfer or provide access
to any Person outside the Employer (other than its professional advisers who are
bound by confidentiality obligations), any non-public, proprietary or
confidential information —including without limitation rates, trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals — concerning the past, current or future
business, activities and operations of the Employer, its subsidiaries or
affiliates and/or any third party that has disclosed or provided any of same to
the Employer on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.

 

b.                                      “Confidential Information” shall not
include any information that is (i) generally known to the industry or the
public other than as a result of Executive’s breach of this covenant or any
breach of other confidentiality obligations by third parties; (ii) made
legitimately available to Executive by a third party without breach of any
confidentiality

 

10

--------------------------------------------------------------------------------


 

obligation; or (iii) required by law to be disclosed; provided that Executive
shall give prompt written notice to the Employer of such requirement, disclose
no more information than is so required, and cooperate with any attempts by the
Employer to obtain a protective order or similar treatment.

 

c.                                       Except as required by law, Executive
will not disclose to anyone, other than Executive’s immediate family and legal
or financial advisors, the existence or contents of this Agreement; provided
that Executive may disclose to any prospective future employer the provisions of
Sections 8 and 9 of this Agreement provided they agree to maintain the
confidentiality of such terms.

 

d.                                      Upon termination of Executive’s
employment with the Employer for any reason, Executive shall (i) cease and not
thereafter commence use of any Confidential Information or intellectual property
(including without limitation, any patent, invention, copyright, trade secret,
trademark, trade name, logo, domain name or other source indicator) owned or
used by the Employer, its subsidiaries or affiliates; (ii) immediately destroy,
delete, or return to the Employer, at the Employer’s option, all originals and
copies in any form or medium (including memoranda, books, papers, plans,
computer files, letters and other data) in Executive’s possession or control
(including any of the foregoing stored or located in Executive’s office, home,
laptop or other computer, whether or not the Employer’s property) that contain
Confidential Information or otherwise relate to the business of the Employer,
its affiliates and subsidiaries, except that Executive may retain only those
portions of any personal notes, notebooks and diaries that do not contain any
Confidential Information; and (iii) notify and fully cooperate with the Employer
regarding the delivery or destruction of any other Confidential Information of
which Executive is or becomes aware.

 

e.                                       Executive shall not improperly use for
the benefit of, bring to any premises of, divulge, disclose, communicate,
reveal, transfer or provide access to, or share with the Employer any
confidential, proprietary or non-public information or intellectual property
relating to a former employer or other third party without the prior written
permission of such third party.  Executive hereby indemnifies, holds harmless
and agrees to defend the Employer and its officers, directors, partners,
employees, agents and representatives from any breach of the foregoing
covenant.  Executive shall comply with all relevant policies and guidelines of
the Employer, including regarding the protection of confidential information and
intellectual property and potential conflicts of interest.  Executive
acknowledges that the Employer may amend any such policies and guidelines from
time to time, and that Executive remains at all times bound by their most
current version.  Notwithstanding anything set forth herein, the Company hereby
represents and warrants that the Company shall not employ the provisions of this
Section 9 in a manner that would interfere with Executive’s ability to obtain or
retain any future employment that would not or does not otherwise violate
Section 8 of this Agreement.

 

f.                                        The provisions of this Section 9 shall
survive the termination of Executive’s employment for any reason.

 

11

--------------------------------------------------------------------------------


 

10.       Specific Performance.  Executive acknowledges and agrees that the
Employer’s remedies at law for a breach or threatened breach of any of the
provisions of Section 8 or Section 9 would be inadequate and the Employer would
suffer irreparable damages as a result of such breach or threatened breach.  In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Employer, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

 

11.       Arbitration.  Except as provided in Section 10, any other dispute
arising out of or asserting breach of this Agreement, or any statutory or common
law claim by Executive relating to Executive’s employment under this Agreement
or the termination thereof (including any tort or discrimination claim), shall
be exclusively resolved by binding statutory arbitration in accordance with the
Employment Dispute Resolution Rules of the American Arbitration Association. 
Such arbitration process shall take place within 100 miles of the Detroit,
Michigan metropolitan area.  A court of competent jurisdiction may enter
judgment upon the arbitrator’s award.  In the event of any such dispute, all
reasonable fees and disbursements of counsel incurred by Executive shall be
reimbursed by Employer within a reasonable period of time following receipt from
Executive (or Executive’s counsel) of a final bill invoicing all such fees and
disbursements, so long as the arbitrator does not determine that such dispute
was based on claims made by Executive that were frivolous or in bad faith.

 

12.       Miscellaneous.

 

a.                                      Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Michigan,
without regard to conflicts of laws principles thereof.

 

b.                                      Entire Agreement/Amendments.  Except
with respect to the matters contained in the Equity Documents, this Agreement
contains the entire understanding of the parties with respect to the employment
of Executive by the Employer.  There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein.  This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

c.                                       No Waiver.  The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver of such party’s rights or deprive such party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.

 

d.                                      Severability.  In the event that any one
or more of the provisions of this Agreement shall be or become invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not be affected thereby.

 

12

--------------------------------------------------------------------------------


 

e.                                       Assignment.  This Agreement, and all of
Executive’s rights and duties hereunder, shall not be assignable or delegable by
Executive.  Any purported assignment or delegation by Executive in violation of
the foregoing shall be null and void ab initio and of no force and effect.  This
Agreement may be assigned by the Employer to a person or entity that is an
affiliate or a successor in interest to substantially all of the business
operations of the Employer.  Upon such assignment, the rights and obligations of
the Employer hereunder shall become the rights and obligations of such affiliate
or successor person or entity.

 

f.                                        Set Off; No Mitigation.  The
Employer’s obligation to pay Executive the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of amounts owed by Executive to the Employer or its affiliates;
provided, that no such set-off in excess of $5,000 shall be made against any
amount payable to Executive pursuant to Sections 7(c)(iii)(C) or (D) hereof (or
any other amount that constitutes a payment under a “nonqualified deferred
compensation plan” within the meaning of Code Section 409A).  Executive shall
not be required to mitigate the amount of any payment provided for pursuant to
this Agreement by seeking other employment or otherwise and the amount of any
payment provided for pursuant to this Agreement shall not be reduced by any
compensation earned as a result of Executive’s other employment or otherwise.

 

g.                                       Successors; Binding Agreement.  This
Agreement shall inure to the benefit of and be binding upon the Company, its
subsidiaries and affiliates, and the Executive and any personal or legal
representatives, executors, administrators, successors, assigns, heirs,
distributees, devisees and legatees.  Further, the Company will require any
successor (whether, direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.  As used in this Agreement, “Company”
shall mean the Company and any successor to its business and/or assets which is
required by this Section 12(g) to assume and agree to perform this Agreement or
which otherwise assumes and agrees to perform this Agreement; provided, however,
in the event that any successor, as described above, agrees to assume this
Agreement in accordance with the preceding sentence, as of the date such
successor so assumes this Agreement, the Company shall cease to be liable for
any of the obligations contained in this Agreement.

 

h.                                      Notice.  For the purpose of this
Agreement, notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
by hand or overnight courier or three days after it has been mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addresses set forth below in this Agreement, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

 

If to the Employer:

 

13

--------------------------------------------------------------------------------


 

ITC Holdings Corp.

27175 Energy Way

Novi, Michigan 48377

Attention:   General Counsel

 

With a copy to:

 

Dykema Gossett PLLC

400 Renaissance Center

Suite 2300

Detroit, Michigan 48243-1668

Attention:   Mark A. Metz, Esq.

 

If to Executive:

 

To the most recent address of Executive set forth in the personnel records of
the Employer.

 

i.                                          Executive Representation.  Executive
hereby represents to the Employer that the execution and delivery of this
Agreement by Executive and the Employer and the performance by Executive of
Executive’s duties hereunder shall not constitute a breach of, or otherwise
contravene, the terms of any employment agreement or other agreement or policy
to which Executive is a party or otherwise bound.

 

j.                                         Prior Agreements. This Agreement
supercedes all prior agreements and understandings (including, without
limitation, any verbal agreements, offer letters or summaries of principal terms
pertaining to the employment of Executive by the Employer, and the Prior
Employment Agreement) between Executive and the Employer and/or its affiliates
regarding the terms and conditions of Executive’s employment with the Employer
and/or its affiliates; provided, however, that the Equity Documents shall govern
the terms and conditions of Executive’s equity holdings in the Company.

 

k.                                      Cooperation.  Executive shall provide
Executive’s reasonable cooperation in connection with any action or proceeding
(or any appeal from any action or proceeding) that relates to events occurring
during Executive’s employment hereunder.  This provision shall survive any
termination of this Agreement.

 

l.                                          Taxes.

 

(i)  Withholding Taxes.  The Employer may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation, with respect to any
compensation or benefits payable or provided to Executive by Employer pursuant
to this Agreement or any other plan, arrangement or agreement with the Employer.

 

(ii)  409A Compliance and Penalties.  All payments under this Agreement are
intended to be exempt from or in compliance with Code Section 409A, and the
provisions of this Agreement are to be construed and administered accordingly. 
Further, for all purposes under this

 

14

--------------------------------------------------------------------------------


 

Agreement: (A) references to “termination” of employment (or variations
thereof), shall be synonymous with the meaning given to the term “separation
from service” as provided under Code Section 409A, and IRS guidance issued
thereunder; (B) no payment, reimbursement or benefit provided to Executive in
one calendar year hereunder shall affect the provision of any such payment,
reimbursement or benefit in any other calendar year; and (C) the timing of
payments and the provision of benefits under this Agreement that are contingent
on Executive executing and not revoking the Release as provided in
Section 7(e)(ii), are intended to satisfy the requirements of IRS Notices 2010-6
and 2010-80.

 

Notwithstanding any other provision of this Agreement (other than
Section 12(l)(iii) below), while Executive acknowledges that Employer may take
actions hereunder as are required to comply with or to minimize any potential
interest charges and/or additional taxes as may be imposed by Code Section 409A
(the “409A Penalties”) with respect to any payment or benefit due to Executive
under this Agreement (including a delay in payment until the first business day
following the end of the 409A Period, in the event Executive is a “specified
employee” within the meaning of Code Section 409A, as described in and
consistent with the provisions of Section 7(c)(iii)), the parties hereby confirm
that all such payments and benefits due to Executive will in fact be made or
provided (except as provided in Section 12(l)(iii) below) at the earliest time
at which it is determined either that no 409A Penalties are applicable, or that
such 409A Penalties will apply without exception.  Further, if at any time it is
determined that any payment or benefit due to Executive under this Agreement may
be subject to any 409A Penalties, the Employer shall (D) be permitted to modify
the provision of such payment or benefit if such modification would reasonably
be expected to eliminate or minimize such 409A Penalties, so long as such
modification does not adversely affect, in any material respect, the economic
benefit to Executive of such payment or benefit (or otherwise result in
additional 409A Penalties), or (E) to the extent that the course of action
proposed in clause (D) cannot be effected, within fifteen (15) days after the
date of such determination (but no later than the end of the calendar year
following the year in which the Executive remits the 409A Penalties involved; or
such other earliest date on which such amount can be paid as may be permitted
under Code Section 409A) pay to Executive an additional amount equal to such
409A Penalties, along with such additional amount as is required to pay any
income and/or payroll taxes due on the 409A Penalties and the additional tax
gross-up payment (as determined by the Employer’s independent accountants,
assuming that the Executive pays income taxes at the highest applicable marginal
rates for the calendar year in which the tax gross-up payment is to be made).

 

(iii)  Parachute Taxes.  In the event that the Executive shall become entitled
to payments and/or benefits provided by this Agreement or any other amounts in
the “nature of compensation” (whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement with the Employer, any person whose
actions result in a change of ownership or effective control covered by Code
Section 280G(b)(2) or any person affiliated with any Employer or such person) as
a result of such change in ownership or effective control (collectively the
“Employer Payments”), and such Employer Payments would be subject to the tax
(the “Excise Tax”) imposed by Code Section 4999 (and any similar tax that may
hereafter be imposed by any taxing authority), then notwithstanding any other
provision of this Agreement or any other plan, arrangement or agreement with the
Employer, the Employer shall pay and/or provide to the Executive only that
portion of the Employer Payments which are in total equal to one dollar less
than the amount of the Employer Payments that would subject the Executive to

 

15

--------------------------------------------------------------------------------


 

the Excise Tax.  If the Employer Payments must be reduced pursuant to the
preceding sentence, Employer Payments shall be reduced in the following order:
(A) any amounts payable to the Executive pursuant to Section 7(c)(iii)(C);
(B) any other cash amounts payable to the Executive; (C) the value as parachute
payments of the acceleration of vesting of any stock options; (D) the value as
parachute payments of the acceleration of vesting of any restricted stock;
(E) the value as parachute payments of the acceleration of vesting of any equity
interest not covered by (C) or (D) above; and (F) the value as parachute
payments of any other benefits received.

 

The Employer’s independent accountants, at the Employer’s expense,  shall
determine whether any of the Employer Payments are “parachute payments” within
the meaning of Code Section 280G(b)(2) that would be subject to the Excise Tax,
the projected amount of such Excise Tax and any other determinations required in
the preceding paragraph.  The determination of the accountants shall be final
and binding upon the Employer and the Executive; provided, that in the event any
initial determination under this subsection is subsequently modified by the
Employer’s accountants or the IRS, Executive and Employer agree to reasonably
cooperate to resolve any matter related thereto.

 

In all cases, Executive shall be solely responsible for timely payment of any
Excise Tax finally determined by the IRS to be due and payable with respect to
the Employer Payments (as reduced, if applicable).  Executive shall also
promptly deliver to the Company copies of any written communications, and
summaries of any verbal communications, with any taxing authority regarding the
Excise Tax covered by this subsection.

 

m.                                  Counterparts.  This Agreement may be signed
in counterparts, each of which shall be an original, with the same effect as if
the signatures thereto and hereto were upon the same instrument.

 

n.                                      Definition of “Change in Control.”   For
purposes of this Agreement, “Change in Control” means the occurrence of any of
the following events:

 

(i)  If any one person, or more than one person acting as a group (as defined in
Code Section 409A and IRS guidance issued thereunder), acquires ownership of
common stock of the Company that, together with stock held by such person or
group, constitutes more than fifty (50) percent of the total fair market value
or total voting power of the common stock of the Company. However, if any one
person or more than one person acting as a group, is considered to own more than
fifty (50) percent of the total fair market value or total voting power of the
common stock of the Company, the acquisition of additional stock by the same
person or persons is not considered to cause a Change in Control, or to cause a
change in the effective control of the Company (within the meaning of Code
Section 409A and IRS guidance issued thereunder). An increase in the percentage
of common stock of the Company owned by any one person, or persons acting as a
group, as a result of a transaction in which the Company acquires its stock in
exchange for property shall be treated as an acquisition of stock for purposes
of this subsection. This paragraph applies only when there is a transfer of
stock of the Company (or issuance of stock of the Company) and stock in the
Company remains outstanding after the transaction;

 

(ii)  If any one person, or more than one person acting as a group (as
determined in accordance with Code Section 409A and IRS guidance thereunder),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by

 

16

--------------------------------------------------------------------------------


 

such person or persons) ownership of common stock of the Company possessing
thirty-five (35) percent or more of the total voting power of the common stock
of the Company;

 

(iii)  If a majority of members on the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election (provided that for purposes of this paragraph, the term
Company refers solely to the “relevant corporation,” as defined in Code
Section 409A and IRS guidance issued thereunder, for which no other corporation
is a majority shareholder); or

 

(iv)  If there is a change in the ownership of a substantial portion of the
Company’s assets, which shall occur on the date that any one person, or more
than one person acting as a group (within the meaning of Code Section 409A and
IRS guidance issued thereunder) acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than forty (40) percent of the total gross fair market value of all
of the assets of the Company immediately prior to such acquisition or
acquisitions. For this purpose, gross fair market value means the value of the
assets of the Company, or the value of the assets being disposed of, determined
without regard to any liabilities associated with such assets.

 

[Signatures on next page]

 

17

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
this 27th day of October, 2014, effective as of October 27, 2014.

 

 

ITC HOLDINGS CORP.:

EXECUTIVE:

 

 

 

By:

Joseph L. Welch

 

/s/ Rejji P. Hayes

 

Name: Rejji P. Hayes

 

 

Its:

Chairman, President & CEO

 

 

 

18

--------------------------------------------------------------------------------